                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THE TERMINIX INTERNATIONAL
                                         COMPANY LIMITED PARTNERSHIP,                     Case No. 19-cv-01648-PJH
                                  8
                                                         Plaintiff,
                                  9                                                       ORDER GRANTING PLAINTIFF'S
                                                   v.                                     MOTION FOR TEMPORARY
                                  10                                                      RESTRAINING ORDER AND ORDER
                                         DANIEL NOEL SU,                                  TO SHOW CAUSE WHY
                                  11                                                      PRELIMINARY INJUNCTION SHOULD
                                                         Defendant.                       NOT ISSUE
                                  12
Northern District of California
 United States District Court




                                                                                          Re: Dkt. Nos. 10
                                  13

                                  14          Pursuant to stipulation and Federal Rule of Civil Procedure 65 and Northern

                                  15   District of California Local Rules 7-1, 7-2, 7-10, and 65-1, plaintiff The Terminix

                                  16   International Company Limited Partnership’s (“Terminix” or “plaintiff”) motion for

                                  17   temporary restraining order and order to show cause why a preliminary injunction should

                                  18   not issue against defendant Daniel Noel Su (“Su” or “defendant”) came before this court

                                  19   for consideration on April 10, 2019. Upon consideration of the application, and for good

                                  20   cause shown:

                                  21          IT IS HEREBY ORDERED as follows:

                                  22          1.        Plaintiff has demonstrated a substantial likelihood of success on the merits

                                  23   of its claims against defendant for violation of the Defend Trade Secrets Act of 2016 and

                                  24   California Uniform Trade Secrets Act based on his alleged acquisition of plaintiff’s trade

                                  25   secrets in violation of plaintiff’s policies. The court finds that plaintiff has demonstrated

                                  26   that, without an order from the court, it will suffer irreparable harm and that the balance of

                                  27   hardships strongly favors plaintiff. Accordingly, the court finds that a temporary

                                  28   restraining order and order to show cause why a preliminary injunction should not issue
                                  1    are in the public interest:

                                  2           2.     The court HEREBY TEMPORARILY RESTRAINS, ENJOINS, AND

                                  3    ORDERS defendant as follows:

                                  4           (a)     Defendant Su shall be enjoined from possessing, using, or disclosing any

                                  5    of the materials taken from plaintiff Terminix’s system, and any other of plaintiff

                                  6    Terminix’s property that came into his possession via external hard drive download, e-

                                  7    mail attachment, or other medium;

                                  8           (b)    Plaintiff Terminix shall be entitled to immediately conduct all discovery to

                                  9    ascertain the nature and extent of defendant Su’s misappropriation;

                                  10          (c)    Defendant Su shall return to plaintiff Terminix any and all of plaintiff

                                  11   Terminix’s property and trade secrets, including anything obtained by defendant Su from

                                  12   Terminix at any time and is ordered to do and provide an accounting of same by no later
Northern District of California
 United States District Court




                                  13   than 30 days from the date of this order;

                                  14          (d)    Upon the return of all property and accounting as ordered hereinabove,

                                  15   defendant Su is required to provide a written acknowledgment confirming that he has

                                  16   returned all of plaintiff Terminix’s property and trade secrets, including all of the data and

                                  17   confidential information on plaintiff Terminix’s clients;

                                  18          (e)    The court orders an inspection of defendant Su’s personal and work email,

                                  19   servers, hard drives, computer(s), mobile devices, PDAs, USB drives, solid state flash

                                  20   drives, flash drives, cloud storage locations, and other electronic equipment or databases

                                  21   maintained by defendant Su, by a neutral forensic expert mutually agreed upon by the

                                  22   parties and at defendant Su’s sole expense to ascertain whether any of plaintiff

                                  23   Terminix’s trade secrets, including its customer data, exists on such devices;

                                  24          (f)    Defendant Su is prohibited from destroying, altering, transmitting, or moving

                                  25   any documents, in whatever form, that may contain or reflect any of plaintiff Terminix’s

                                  26   trade secrets; and

                                  27          (g)    The court orders defendant Su to show cause why a preliminary injunction

                                  28   should not issue concerning the above, a hearing upon which shall be conducted on July
                                                                                      2
                                  1    31, 2019, at 9:00 a.m., in Courtroom 3, 3rd Floor, Federal Building, 1301 Clay Street,

                                  2    Oakland, California. Plaintiff’s motion and supporting papers shall be filed no later than

                                  3    June 26, 2019. The date by which defendant shall file papers in response shall be July

                                  4    10, 2019. Plaintiff’s reply, if any, shall be filed no later than July 17, 2019.

                                  5           3.     No security bond is required in this matter.

                                  6           IT IS SO ORDERED.

                                  7    Dated: April 10, 2019

                                  8
                                                                                     PHYLLIS J. HAMILTON
                                  9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
